Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's amendments and accompanying remarks filed on February 25, 2022 have been entered and considered. Claims 2, 7, 15, 17 – 26 and 28 have been canceled. Claims 1, 3 – 6, 8 – 14, 16, 27 and 29 – 31 are pending in this application. In view of amendment, and after careful consideration of Applicant’s arguments, the examiner has withdrawn the 102 and maintained the 103 rejections over Bloom as detailed in Office action dated December 21, 2021. The invention as currently claimed is not found to be patentable for reasons herein below.

Claim Rejections - 35 USC § 102/103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 8 – 13 and 27 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by, or in the alternative under 35 U.S.C. 103 as being unpatentable over Bloom US 2011/0177738 A1 (Bloom). 

Considering claims 1 and 2, Bloom teaches at [Abstract] high strength nylon staple fibers having a denier per filament of 1.0 to 3.0, a tenacity T at break of at least about 6.0, and a load-bearing capacity, T7 (tenacity at 7 % elongation), of greater than 3.2. Further, Bloom teaches at [0024] that the nylon polymer used in the preparation of nylon staple fibers has conventionally been prepared by reacting appropriate monomers, catalysts, antioxidants and other additives, such as pigments, light stabilizers, which are considered to be ultraviolet or UV protectors. Furthermore, at examples 2, 3, 4 and 5, Bloom teaches staple nylon fibers having tenacity at break of 6.995, 7.04, 6.715 and 6.805 g/den respectively. Thus, anticipating all limitations in claims 1 and 2.
As to the new limitation in claim 1, requiring that the additive is combined with the nylon polymer during melt spinning, this is considered to be a product by process limitation and it is not given patentable weight absent evidence that the product-by-process limitation structurally or compositionally distinguishes the claimed article over the prior art. “[Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process]”; (In re Thorpe, 227 USPQ 964,966). 

Considering claim 4, Bloom teaches at [0024] that nylon 6 and nylon 6,6 are among the preferred polymers for the formation of staple fibers of the disclosure.   

Considering claims 8 – 13, Bloom teaches at [0014 and 0015] textile yarns and fabrics, which are made by blending the nylon staple fibers of the disclosure with at least one companion fiber such as cotton staple fibers. The resulting yarn may be a nylon/cotton, i.e., NYCO, yarn that comprises both cotton staple fibers and nylon staple fibers in a weight ratio of cotton to nylon fibers, which ranges from 20:80 to 80:20. The nylon staple fibers in the NYCO yarn are those which have a denier per filament of from 1.0 to 3.0, a tenacity of at least 6.0 grams per denier and a load bearing capacity of greater than 3.2 grams per denier, measured as tenacity (T.sub.7) at 7% elongation. Thus, anticipating all imitations in the subject claims.


Considering claims  27 – 30, Bloom teaches at [Claim 1] a process or method  for preparing nylon staple fibers having a load-bearing capacity of greater than 3.2 grams per denier measured as tenacity (T.sub.7) at 7% elongation, said process comprising the steps of melt-spinning nylon polymer into filaments, quenching said filaments and forming one or more tows from a multiplicity of said quenched filaments, subjecting said tow(s) to drawing and annealing, and converting said drawn and annealed tow(s) into staple fibers suitable for forming into spun yarn comprising; A) the nylon polymer melt spun into filaments has a formic acid relative viscosity (RV) of from 45 to 100; B) said nylon polymer filaments are spun, quenched and formed into tows with both positional uniformity and uniformity of quenching conditions which are sufficient to permit use of draw ratios that provide the desired eventual staple fiber T.sub.7 tenacity greater than 3.2 grams per denier; C) the drawing and annealing of the tow(s) is carried out in a two-stage continuous operation conducted at a total effective draw ratio of from 2.3 to 5.0, said operation comprising a first drawing stage wherein from 85% to 97.5% of the drawing of the tow(s) occurs and a second annealing and drawing stage wherein said tow(s) is/are subjected to an annealing temperature of from 145.degree. C. to 205.degree. C.; said operation being followed by a cooling step wherein said drawn and annealed tow(s) is/are cooled to a temperature of less than 80.degree. C.; and D) the tow(s) is/are maintained under a controlled tension throughout said two stage continuous operation. Further, Bloom teaches at  [0024] that the nylon polymer comprises additives, such as pigments and light stabilizers, which are considered to be ultraviolet or UV protectors. Furthermore, at examples 2, 3, 4 and 5, Bloom teaches staple nylon fibers having tenacity at break of 6.995, 7.04, 6.715 and 6.805 g/den respectively. As to the limitation requiring that the drawing of the tow is performed in the presence of steam, Bloom teaches at [0085] that the temperature of the tow in this annealing and drawing stage was achieved by contacting the tow with a steam-heated metal plate that is positioned between the first stage draw and the second stage drawing and annealing operation. Thus, anticipating all limitations in the subject claims. 
 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 7, 16 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Bloom US 2011/0177738 A1 (Bloom).

Considering claim 3, Bloom is relied upon as set forth above in the 102 rejection of claim 1. Further, although Bloom teaches the use of pigment as additive in the nylon polymer, it does not specifically teach that the amount of pigment is between 0.001 and 5 %. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the % content of pigment since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The burden is upon the Applicant to demonstrate that the claimed % content of pigment is critical and has unexpected results. In the present invention, one would have been motivated to optimize the % content of pigment motivated by the desire to provide the staple fibers with the desired color.

Considering claims 7 and 31, Bloom is relied upon as set forth above in the 102 rejection of claims 1 and 27. Further, Bloom does not specifically recognize that the staple nylon fibers have a tenacity at 10 % elongation greater than 3.0 g/den. However, it is reasonable to expect that Bloom’s staple fibers have a tenacity at 7 % elongation of greater than 3.0 g/de. Support for said expectation is found in the fact that Bloom’s staple fibers have the same components and are produced with the same process. Additionally, Bloom’s nylon staple fibers have tenacity at break greater than 6.5 (examples 2 - 5), and have a tenacity at 7 % elongation greater than 3.3 g/den. The burden is upon Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594.  

Considering claim 16, Bloom is relied upon as set forth above in the 102 rejection of claim 12. Further, Bloom does not specifically recognize that fabric is a nonwoven. However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to pursue the known options within his or her technical grasp, and select a nonwoven construction for the article of claim 12, as it would be choosing from a finite number of identified, predictable solutions (woven, nonwoven), with a reasonable expectation of success. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bloom US 2011/0177738 A1 (Bloom) in view of Habraken et al. WO 2017005812 A1 (Habraken). US 2018/0194896 A1 Is used herein as English equivalent to the WO reference.

Considering claim 5, Bloom is relied upon as set forth above in the 102 rejection of claim1. Further, Bloom does not recognize the use of a salt of sulphonated isophthlate. However, Habraken teaches at [0002] a polyamide (P) by polymerization from a reaction mixture (RM), the reaction mixture (RM) comprising at least one lactam, at least one diamine (I), at least one dicarboxylic acid derivative, and water. Further, Habraken teaches at [0110] that monosodium 5-sulfo-isophthalate is among the preferred dicarboxylic acid derivatives. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to include 5-sulfo-isophthalate in Bloom’s polyamide when it is desired to crosslink the polyamide. As to the amount of sulfo-isophthalate salt, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize said amount since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The burden is upon the Applicant to demonstrate that the claimed amount is critical and has unexpected results. In the present invention, one would have been motivated to optimize the amount of salt motivated by the desire to optimize the polyamide properties.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bloom US 2011/0177738 A1 (Bloom) in view of Way et al. US 2003/0135018 A1 (Way).

Considering claim 6, Bloom is relied upon as set forth above in the 102 rejection of claim1. Further, Bloom does not recognize the use of 2-methyl-pentadiamine (MPMD). However, Way teaches at [0002] a method for preparing nylon 6 fibers. Further, Way teaches at [0008] that the nylon copolymer contains 2-methyl-pentadiamine (MPMD) and dimeric acid monomers, and it exhibits high melting point and molecular weight. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to include 2-methyl-pentadiamine (MPMD) in Bloom’s polyamide when it is desired to provide the polyamide with higher melting temperature. As to the amount of MPDM, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize said amount since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The burden is upon the Applicant to demonstrate that the claimed amount of MPMD is critical and has unexpected results. In the present invention, one would have been motivated to optimize the amount of MPMD motivated by the desire to optimize the polyamide properties.  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bloom US 2011/0177738 A1 (Bloom) in view of Ortberg-Wydman US 2014/0259293 A1 (Ortberg-Wydman). DERWENT Abstract is relied upon herein. 

Considering claim 14, Bloom is relied upon as set forth above in the 102 rejection of claim 12. Further, Bloom does not recognize that the woven fabric is a denim. However, Ortberg-Wydman teaches an article of clothing (10) has an upper portion (14), and two leg portions (16a,16b) connected to the upper portion. The article comprises a denim and a nylon/cotton blend textile. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to select Bloom’s nylon/cotton as the denim in Ortberg-Wydman when it is desired to benefit from the high tenacity of Bloom’s fibers and yarns. 

Response to Arguments

Applicant's amendments and accompanying remarks filed on February 25, 2022 have been entered and considered. In view of amendment, and after careful consideration of Applicant’s arguments, the examiner has maintained the 102 and the 103 rejections over Bloom as detailed in Office action dated December 21, 2021. The invention as currently claimed is not found to be patentable for reasons herein above.   

Applicant's arguments filed on February 25, 2022 have been fully considered but they are found to be not persuasive for the following reasons.

Applicant traverses the 102 rejections over Bloom on the basis that in Bloom the relevant additives are incorporated during polymer formation, whereas it is clear that the present application is directed to the problem of the loss of physical properties of nylon staple fibers resulting when these additives are incorporated during melt spinning. By conducting the subsequent drawing of the fiber tows in the presence of steam Applicant has found that additive-containing staple fibers can be produced with not only high break tenacity but also a tenacity at 10% elongation is greater than 3.0 g/den, making the fibers particularly suitable for blending with and providing support to natural fibers, such as cotton fibers. 

In response, the examiner submits that as set forth above, the nylon fibers taught by Bloom do comprise the nylon polymer and the claimed additive. The fact that Bloom does not specifically recognize that the additive is combined with the nylon polymer during melt spinning as required by amended claim 1 is considered to be a product by process limitation and it is not given patentable weight absent evidence that the product-by-process limitation structurally or compositionally distinguishes the claimed article over the prior art. “[Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process]”; (In re Thorpe, 227 USPQ 964,966). 

Regarding arguments directed to dependent claims, the examiner notes that Applicant’s traversal is on the same basis as claim 1, which is properly addressed just above. 
Regarding claim 27 Applicant contends that Bloom does not teach the limitation “subjecting the tow to drawing in the presence of steam”. 

In response, the examiner submits that as set forth above, Bloom teaches at [0085] that the temperature of the tow in the drawing stage was achieved by contacting the tow with a steam-heated metal plate that is positioned between the first stage draw and the second stage drawing and annealing operation. Thus, the drawing is performed “in the presence of steam”. The examiner notes that the language of the subject claim does not require or specify that the tow is “in contact” with steam, or that it is in the “direct “presence of steam. The rejection is proper and it is maintained.   

                                                     Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786



/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786